Citation Nr: 0940959	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to initial disability rating in excess of 10 
percent for disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 
1988 and from May 2002 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Veteran's right knee 
disability rating was subsequently increased to 10 percent 
disabling by RO decision of June 2007.  This increase did not 
satisfy the Veteran's appeal.

The Veteran testified at a hearing before a Decision Review 
Officer in December 2005 and at a hearing at the RO before 
the undersigned Veterans Law Judge in January 2008.  
Transcripts of the hearings are of record.

In October 2008, the Board remanded the case for additional 
development.  The case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The Veteran's bruxism had its onset in service.

2.  The Veteran's service-connected disability of the right 
knee has been manifested by painful, limited flexion, but 
flexion is not limited to less than 45 degrees; there is no 
instability, subluxation, dislocated semilunar cartilage, or 
limitation of extension of the right knee.




CONCLUSIONS OF LAW

1.  Bruxism was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Codes 5024, 5258-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bruxism, or teeth 
grinding, as well as an increased initial rating for his 
right knee disability.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With respect to his service connection claim, the record 
reflects that the Veteran has been provided all required 
notice, to include notice pertaining to the disability-rating 
and effective-date elements of the claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
the claim.  Therefore, no further development is required 
before the Board decides the service connection claim.

With respect to the rating claim, the record reflects that 
the Veteran was provided the required notice by letters 
mailed in February 2004 and March 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in June 2009.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided VA examinations in response to this claim.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
of the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  General Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).

The Veteran's right knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024.  
DC 5024 provides that tenosynovitis is to be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  .

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating will be assigned for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating if flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

Service Connection

The Veteran contends that he grinds his teeth excessively, 
and has done so since active duty.  In the December 2005 
hearing before a Decision Review Officer, he stated that his 
teeth grinding causes pain and popping.  .  

In January 2008 testimony before the Board, the Veteran 
reported receiving treatment for grinding of his teeth in 
Germany during 1985.  He testified that he was told he was a 
tooth grinder and had bruxism and he was prescribed a mouth 
guard.  The Veteran stated that he is required to wear a 
mouth guard every day and that, post-service, he has had to 
go to Mexico to seek affordable dental treatment.  He 
testified that there is not much left of his teeth because of 
his grinding.

Service treatment records from June 1985 and January 1986 
indicate the Veteran required a night guard or a soft night 
guard.  While the reason for this is not indicated, service 
treatment records dated in June and October 2002 state that a 
mouth guard and bite splint were required to address 
excessive wear/bruxism.  So, the evidence establishes that 
the Veteran had excessive teeth wear during service that 
required prophylactic measures to prevent additional wear and 
deterioration of his teeth.

May 2002 service dental records, submitted by the Veteran, 
show that he was missing teeth #'s 1, 5, 12, 16, 32, 28, 21 & 
17.

A February 2006 private dental report states that the Veteran 
had excessive wear of all molars and anterior teeth, with a 
loss of canine guidance.  Full coverage restoration was 
indicated to prevent further breakdown which would eventually 
lead to exposure of the Veteran's pulp, loss of function, and 
severe pain.

At the time of a November 2008 VA dental examination, the 
Veteran reported bruxism but also noted that he had his teeth 
capped since service.  The examiner observed that a panorex 
in service was consistent with bruxism.  The examiner felt 
that the Veteran had been a lifelong bruxer, and opined that 
the disability was not ratable.  He observed that the 
examination was almost normal.  

After reviewing the evidence of record, the Board finds that 
there is competent medical evidence showing that the Veteran 
currently has bruxism and suffered from bruxism in service.  
The Veteran credibly testified that bruxism was initially 
recognized during his service.  This is not inconsistent with 
the evidence of record.  In fact, the VA examiner's opinion 
is that the panorex in the service treatment records is 
consistent with bruxism.  The examiner acknowledged the 
effects of the Veteran's bruxism, though noting that the 
Veteran now had all of his teeth capped.  

In view of the foregoing, there is satisfactory proof that 
the Veteran's condition of bruxism is related to service.  As 
noted, service treatment and dental records reflect clinical 
findings correlating with bruxism, which has continued to be 
problematic ever since service.  A VA medical opinion of 
record has indicated that the Veteran had bruxism in service.  
The Veteran has credibly testified before the undersigned 
that the current teeth grinding, the manifestation of 
bruxism, first began in service.  The Veteran is competent to 
comment on his symptoms, but not the cause.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the 
VA examiner believes that the Veteran was a life long bruxer, 
the evidence does not clearly and unmistakably evidence that 
the condition existed prior to service and was not aggravated 
by service.  Therefore, the presumption of soundness has not 
been rebutted.  See 38 U.S.C.A. § 1111, 1137 (2009).  
Accordingly, service connection is warranted for this 
disability.

Initial Disability Rating for Right Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The Veteran incurred right knee disability in service, 
fracturing his patella when he was hit by a motorcycle.  He 
filed his claim prior to his most recent separation from 
service, and service connection for right knee disability, 
rated at 10 percent, is in effect from the day following 
separation from service.  The Veteran testified before the 
undersigned in January 2008 that he had right knee pain, 
locking and instability.  However, the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the Veteran's service-connected right knee 
disability.

VA treatment records show he sought treatment for right knee 
pain at a VA medical center in June 2004.  He was instructed 
to use over the counter medications for pain, rest the knee 
and to alternate applying heat and cold.  

At a VA examination in February 2007, the Veteran complained 
of daily pain at a 5 out of 10 degree of severity.  He 
reported experiencing flare-ups three to four times per month 
without apparent cause.  He noted swelling below the kneecap 
and reported that it gave way a couple of times per month 
when lifting, causing him to fall.  He could walk an 
estimated two blocks at a time and could not jog or run.  On 
examination, the knee was tender, with quadriceps strength 
3/5 and gastrocnemius 4.5/5 due to pain complaints.  Knee 
ligaments were stable.  He complained of pain medially but 
there was no effusion, crepitation or fatigability.  Range of 
motion was extension to 0 and flexion to 85/80 degrees. The 
examiner observed there was weakness but no fatigue, with 
some incoordination and limp on the right.  The major 
functional impairment was pain.  The diagnosis was right knee 
strain.  

The Veteran was afforded an additional VA examination in 
December 2008.  The Veteran reported he was not working, 
unrelated to the knee disability.  He reported he used a 
brace but did not have it with him.  He noted that he bought 
a cane.  When asked about locking of the knee, he referred to 
momentary clicking and catching four to five times per week.  
He walked 300 feet at a time but did no running or skiing.  

On examination, he walked with an antalgic gait.  The knee 
was tender but collateral and cruciate ligaments were stable.  
Nonetheless, he complained of pain on the McMurray test.  
There was no effusion, crepitation or fatigability.  Muscle 
strength was 4/5 for the quadriceps and 5/5 for the 
gastrocnemius 5/5.  Range of motion was extension to 0 and 
flexion to 110/105 degrees, performed only twice due to pain.  
The examiner observed there was chronic strain with minimal 
incipient degenerative joint disease.  Functional impairment 
was considered moderate, with some weakness, no fatigability, 
some incoordination/limp on the right, but the major 
functional impairment was due to pain.  He noted the 
additional 5 degrees of impaired flexion on repeated testing.  
There was no instability or subluxation.  He stated there may 
be additional limitation due to repeated use or flare-ups, 
but stated that for him to so conclude would be speculative.  

As noted above, the VA examinations show extension not 
limited and flexion not limited to less than 80 degrees.  
Therefore, the right knee would not warrant a compensable 
rating under the applicable criteria for range of motion.  
Although there has been instability reported by the Veteran, 
none of the medical evidence is in agreement with this 
observation.  In fact, the medical opinion evidence, based on 
examination and questioning of the Veteran, uniformly shows 
no locking, instability or subluxation.  Therefore, a 
disability rating under Diagnostic Code 5257 or 5258 is not 
warranted.  

Furthermore, the manifestations of the right knee disability 
do not warrant an increased or separate rating under any 
applicable diagnostic code.  The Veteran retains the ability 
to perform activities of daily living and to carry out daily 
activities, albeit with reported difficulty.  

The Board has considered whether a higher rating is warranted 
based on functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  In this case, 
chronic pain was reported, but there was no significant 
clinical evidence of additional functional loss due to pain, 
or due to pain on motion, weakness, fatigability, or 
incoordination.  The reported loss of 5 degrees with repeated 
motion only reduced the Veteran's flexion to 100 degrees and 
does not suggest additional functional loss.  The VA examiner 
concluded in 2009 that the Veteran retained the ability to 
perform a full range of sedentary activities.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
service-connected disability warranted more than the assigned 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  The Board again notes that additional 
information is unavailable in part due to the Veteran's lack 
of cooperation in the development of this claim.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to service connection for bruxism is granted.

Entitlement to initial disability rating in excess of 10 
percent for disability of the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


